This is an action, brought by plaintiff against defendant, on a policy of insurance, containing a provision for total and permanent disability. The policy defined total and permanent disability as follows: "For the purposes of this policy contract, disability shall be deemed to be total when it is of such nature that the insured is prevented thereby from engaging in any occupation or performing any work for compensation or profit, and such total disability shall be deemed to be permanent when it is present and shall have continued uninterruptedly for a period of at least three months; but the entire and irrecoverable loss of the sight of both eyes, or the severance of both hands at or above the wrist, or both feet at or above the ankle, or of one entire hand and one entire foot will of itself be considered as total and permanent disability, without reference to the duration of the disability."
At the close of plaintiff's evidence the defendant in the court below made a motion for judgment as in case of nonsuit. C. S., 567. The court below sustained the motion, and in this we can see no error.
The plaintiff alleged in his complaint: "That on or about ______ December, 1932, while the contract or policy of insurance was still in force, *Page 851 
the existing contract between the plaintiff and defendant, and while all premiums then due by the plaintiff to, the defendant had been paid, the plaintiff became totally and permanently disabled, having been and still being prevented from performing any work or from conducting any business for compensation or profit." This was denied by defendant.
After reading carefully the evidence on the part of plaintiff, we do not think, taking it in the light most favorable to plaintiff, that it sustained the allegations of his complaint. Thigpen v. Ins. Co.,204 N.C. 551.
The judgment is
Affirmed.
DEVIN, J., took no part in the consideration or decision of this case.